department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date dear this responds to your letter dated date written to of the your letter was faxed to our office for a reply you express concern about the internal_revenue_service the service asserting penalties under sec_6721 of the internal_revenue_code code against the for failure to include correct payee taxpayer identification numbers tins on information returns reporting interest that the united_states_savings_bonds redeemed at the explain that the various for waivers of the penalties pursuant to sec_6724 as explained below a have had mixed results in their requests pay on you may request a waiver for reasonable_cause and the service may to have acted in a responsible manner if the bank consider the complies with the specific payee tin solicitation requirement in sec_31 b - c of the regulations on employment_taxes and collection of income_tax at the source in general sec_6049 of the code requires every person who makes payments of interest aggregating dollar_figure or more to file an information_return sec_1 b of the income_tax regulations requires the payor of interest to include the payee’s name address and tin on the information_return sec_3406 of the code requires any person making a reportable_payment including interest to another person to deduct and withhold tax if the payee fails to furnish his tin to the payor in the manner required or if the service notifies the payor that the payee’s tin is incorrect in general for reportable interest the payee must also provide the payor with a written certification under penalties of perjury that the tin furnished is orrect and that the payee is not subject_to backup withholding because of notified_payee_underreporting sec_31_3406_b_2_-3 of the regulations provides special rules for payments of interest in a window_transaction the regulations provide that a window_transaction includes a payment of interest on a united_states savings bond the regulations provide that backup withholding applies to a window_transaction only if the payee does not furnish a tin to the payor as required in paragraph c of the regulation or furnishes an obviously incorrect tin the regulations provide that backup withholding is not required even if the service notifies the payor of the payee’s incorrect tin or of notified_payee_underreporting sec_31_3406_b_2_-3 provides that the payee must furnish the payor with the payee’s tin either orally or in writing at the time of the transaction the regulations provide that the payee is not required to certify under penalties of perjury that the payee’s tin is correct or that the payee is not subject_to_withholding due to notified_payee_underreporting sec_6721 of the code imposes a penalty for failure_to_file correct and complete information returns a failure subject_to the penalty includes filing an information_return with an incorrect or missing payee tin sec_6722 imposes a penalty for failure to furnish correct and complete payee statements sec_6724 of the code provides that the service may waive the penalties under sec_6721 and sec_6722 if the payor shows that the failure is due to reasonable_cause and not to willful neglect sec_301_6724-1 of the regulations on procedure and administration provides that a penalty may be waived for reasonable_cause only if the filer establishes that there are significant mitigating factors with respect to the failure or that the failure arose from events beyond the filer’s control the regulations also require that the filer establish that it acted in a responsible manner before and after the failure occurred sec_301_6724-1 and f of the regulations provide special payee tin soliciting rules for missing and incorrect payee tins to establish that the filer acted in a responsible manner the initial solicitation must be made at the time of the window_transaction however the additional annual solicitation requirements are not required for window transactions because there are no additional payments made with respect to the transaction see e vi b and f ii of the regulations accordingly a may request a waiver of the sec_6721 penalty for reasonable_cause under sec_6724 of the code and the regulations thereunder to have acted in a responsible the service may consider the manner if the bank complies with the specific tin solicitation requirement in sec_31_3406_b_2_-3 of the regulations made at the time of the window_transaction a payor of interest in a window_transaction is not required to comply with the additional annual tin solicitation requirements in sec_301_6724-1 and f in order to establish that it acted in a responsible manner we hope that this explanation of the information reporting requirements for window transactions is helpful we have referred this matter to the appropriate national_office of the service to alert them to the issue we apologize for any inconvenience that you have experienced if you need further assistance please contact donna welch of this office at sincerely john j mcgreevy assistant to the chief branch administrative provisions judicial practice
